Title: Duff Green to James Madison, 1 May 1828
From: Green, Duff
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                May 1st. 1828
                            
                        
                        
                        Mr. Green returns the money enclosed and regrets that his clerk inadvertently sent an account to Mr Madison
                            as it was not his intention to charge Mr Madison for the Telegraph
                        
                            
                                
                            
                        
                    